Citation Nr: 9913510	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  98-03 011A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  

2.  Entitlement to a total disability rating based upon 
individual unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1968 to October 
1969.  

This matter arises from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the veteran's claim for an evaluation in 
excess of 50 percent for his service-connected PTSD, and for 
entitlement to a total disability rating based upon 
individual unemployability.  The veteran filed a timely 
appeal, and the case has been referred to the Board of 
Veterans' Appeals (Board) for resolution.  


REMAND

Historically, service connection was granted for the 
veteran's PTSD by a rating decision of September 1987.  A 10 
percent evaluation was assigned, effective from June 27, 
1985.  Following periods of inpatient psychiatric treatment, 
the veteran's assigned disability rating was increased to 30 
percent, effective from February 1, 1988.  He later sought an 
increased rating, and a 50 percent evaluation was granted by 
a May 1996 Board decision, and became effective from November 
25, 1992, pursuant to a July 1996 rating decision.  An 
undated claim for in increased rating was received on 
November 7, 1996, seeking an increased rating for the 
veteran's PTSD.  The veteran now claims, in substance, that 
he is incapable of obtaining or retaining gainful employment 
as a result of this disability.  

The veteran underwent a VA rating examination in December 
1996 in which he was found to experience a considerable 
degree of symptomatology associated with PTSD.  In support of 
his claim, the veteran submitted an undated psychological 
summary report from his treating clinician, which was 
received in June 1997.  The clinician noted that the veteran 
demonstrated severe symptoms of PTSD, and participated in 
strictly limited outside activity.  He reportedly performed 
household chores at night in order that he could sleep during 
the daytime, and that he only maintained relationships with 
his mother, brother, and a lady friend.  The clinician 
indicated that the veteran had a serious degree of impairment 
in his occupational and social functioning and was viewed as 
unemployable.  

In view of the treating clinician's opinion, the Board finds 
that further development of the case is necessary.  
Specifically, the veteran should be afforded a VA rating 
examination to determine the current status of his PTSD, and 
to determine if his PTSD renders him unable to obtain and 
retain gainful employment.  Upon completion of the 
examination, the RO should readjudicate the veteran's claim, 
taking into account all relevant diagnostic codes.  In this 
regard, the Board notes that as the veteran's claim was 
received after the revised criteria for evaluating PTSD came 
into effect, the revised regulations are the only applicable 
regulations with respect to his claim for assignment of an 
evaluation in excess of 50 percent for his PSTD.     

Therefore, in order to fully and fairly adjudicate the 
veteran's claim, the case is REMANDED to the RO for the 
following action.  

1.  After obtaining any necessary 
authorization, the RO should obtain and 
associate with the claims file all 
records of medical treatment pertaining 
to the veteran's PTSD dated since the 
time of the last request for such 
information.  

2.  The veteran should then be scheduled 
to undergo an additional VA rating 
examination to assess the current 
symptomatology of his PTSD, and 
specifically, to determine the extent to 
which this disability precludes him from 
obtaining or retaining gainful 
employment, if at all, taking into 
account the psychological report received 
in June 1997.  All indicated tests and 
studies should be performed.  If the 
veteran is not found to be incapable of 
obtaining or retaining gainful employment 
as a result of his service-connected 
disability, the examiner should so state.  
The veteran's claims file, including all 
newly associated evidence should be made 
available to the examiner for review in 
advance of the scheduled examination.  
The report of the examination should 
include a complete rationale for all 
opinions expressed.  

3.  Upon completion of the above-
requested development, the RO should 
adjudicate the issues of entitlement to 
an evaluation in excess of 50 percent for 
the veteran's PTSD and for a total 
disability rating based upon individual 
unemployability, taking into account all 
relevant statutes, regulations, and 
diagnostic codes.  If the determination 
remains unfavorable to the veteran, the 
RO should furnish a supplemental 
statement of the case, and provide an 
opportunity to respond prior to referring 
the case back to the Board for further 
action.  

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with the 
present appeal.  No action is required of the veteran until 
he is notified.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


